  Case 17-14238         Doc 30     Filed 01/16/19 Entered 01/16/19 13:25:12              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-14238
         LONNIE BEASLEY JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/05/2017.

         2) The plan was confirmed on 07/26/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-14238       Doc 30        Filed 01/16/19 Entered 01/16/19 13:25:12                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $4,061.68
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,061.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,870.72
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $190.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,061.68

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACADEMIC & CLINICAL ASSOC        Unsecured         104.00           NA              NA            0.00       0.00
AMITA HEALTH ADVENTIST           Unsecured         528.00        533.17          533.17           0.00       0.00
ATG CREDIT LLC                   Unsecured          95.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00         658.80          658.80           0.00       0.00
COMCAST                          Unsecured         865.00           NA              NA            0.00       0.00
COMMERCIAL CHECK CONTROL         Unsecured         216.09           NA              NA            0.00       0.00
FARMERS INSURANCE                Unsecured         117.21           NA              NA            0.00       0.00
FRIENDLY FINANCE CORP            Unsecured      7,525.00     14,889.91        14,889.91           0.00       0.00
FRIENDLY FINANCE CORP            Secured        5,000.00            NA              NA            0.00       0.00
IC SYSTEMS INC                   Unsecured         169.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         368.00        368.33          368.33           0.00       0.00
LAKESHORE GASTROENTEROLOGY       Unsecured          65.38           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured         244.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         361.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured         533.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         548.00        547.98          547.98           0.00       0.00
PRAXIS FINANCIAL SOLUTIONS       Unsecured         225.91           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL GROUP    Unsecured         413.50           NA              NA            0.00       0.00
RUSH UNIVERSITY MEDICAL GROUP    Unsecured          52.50           NA              NA            0.00       0.00
SIR FINANCE                      Unsecured         400.00        445.79          445.79           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,440.00       2,008.20        2,008.20           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured          95.20           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         284.00           NA              NA            0.00       0.00
TCF BANK                         Unsecured         360.25           NA              NA            0.00       0.00
US BANK                          Unsecured         500.00           NA              NA            0.00       0.00
US CELLULAR                      Unsecured         297.00           NA              NA            0.00       0.00
VERIZON                          Unsecured         855.00        839.32          839.32           0.00       0.00
WEST SUBURBAN MEDICAL CENTER     Unsecured          62.70           NA              NA            0.00       0.00
WEST SUBURBAN MEDICAL CENTER     Unsecured      1,465.00            NA              NA            0.00       0.00
WEST SUBURBAN MEDICAL CENTER     Unsecured         258.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-14238         Doc 30      Filed 01/16/19 Entered 01/16/19 13:25:12                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,291.50                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,061.68
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $4,061.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
